Citation Nr: 0123247	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  92-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active naval service from December 1943 to 
April 1946 and from October 1953 to January 1954.  

This appeal arises from a November 1990 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.

By history, the Board of Veterans' Appeals (Board) issued a 
decision in June 1994, finding that the appellant had not 
submitted new and material evidence to reopen his claim.  In 
October 1995, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) vacated the Board's June 1994 
decision, and remanded the claim for a new decision.  In 
March 1996, the Board remanded the case to the RO for further 
development.  After the RO returned the appeal to the Board, 
by a June 1998 decision, the Board found that no new and 
material evidence had been submitted to reopen the claim.  

In December 1998, the Court granted the Secretary's unopposed 
motion for remand and readjudication in light of new legal 
authority, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
thereby vacating the Board's June 1998 decision.  In August 
1999, the Board again found that the appellant had not 
submitted new and material evidence to reopen the claim.  In 
February 2001, the Court vacated the August 1999 Board 
decision and remanded the matter to the Board for further 
development and readjudication.  


REMAND

In the February 2001 order, the Court discussed the history 
associated with this case and noted that the appellant had 
requested to appear at a personal hearing before a Member of 
the Board at the RO.  (This request was indicated on 
substantive appeal, received in March 1991.)  The Court then 
stated that neither in the August 1999 decision nor in any 
prior decision did the Board address the failure to hold a 
hearing as requested by the appellant in 1991.  The Court 
stated that the right to receive a hearing before the Board 
is an important procedural right, and in the instant case, 
there was no dispute that the appellant had requested such a 
hearing but was never afforded one, frustrating review by the 
Court.  Thus, the Board should either offer the appellant the 
opportunity for a hearing or provide an adequate statement of 
reasons or bases as to why it is not doing so.  

Although the veteran had also requested a local RO hearing 
officer decision, which was conducted in September 1991, in 
view of the Court's most recent decision and the absence of a 
written waiver of the March 1991 request for a travel board 
hearing from the appellant, the appellant should be scheduled 
for a travel board hearing.  See generally 
38 U.S.C.A. § 7107(b) (West 1991); 38 C.F.R. §§ 3.103(c); 
20.904(a)(3) (2000).  

Additionally, although the appellant served on active duty in 
the U.S. Naval Reserve from December 1943 to April 1946, the 
Court observed in its February 2001 decision that no service 
medical records associated with the World War II period of 
service are of record.  In October 1995, the Court remanded 
the matter to the Board for an adequate statement of reasons 
and bases, including an adequate statement as to the 
availability of service medical records from the appellant's 
first period of active service and measures taken to locate 
those reports.  In March 1996, the Board remanded the case to 
the RO for development consistent with the Court's 
instructions.  

Even though the record shows that attempts were made to 
obtain those reports from the National Personnel Records 
Center (NPRC), the record shows that only service medical 
records associated with the appellant's second period of 
service were furnished.  In this regard, a Request for 
Information report dated in November 1991, received in 
January 1992, notes that the appellant's entrance and 
separation physical examination reports, and dental and 
medical records associated with his first period of service 
were furnished to the RO, and Request for Information reports 
received in August and November 1996 note that all medical 
reports were sent to the RO in January 1992.

In the September 2000 brief, the appellant, via his attorney, 
argued that the VA failed to ensure compliance with the 
October 1995 Court order and the March 1996 Board remand.  
The appellant argued that appropriate sources, the 
appellant's Naval Reserve unit, were not contacted in order 
to obtain service medical records associated with the 
appellant's first period of service.  

In light of the aforementioned assertion, the Board finds 
that, if deemed appropriate, the appellant should be asked to 
complete and return a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, associated with the first 
period of service, and that another attempt to obtain the 
service medical records from the NPRC should be made.  
Additionally, the RO should attempt to obtain the appellant's 
service administrative and medical records, morning reports, 
etc., from any other primary or secondary source, including 
the appellant's Naval Reserve unit.  See McCormick v. Gober, 
14 Vet. App. 39 (2000).

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), a remand 
in this case will enable the RO to consider whether any 
further action is necessary to comply with the notice and 
duty to assist provisions in the new law.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2001) and implementing 
regulations at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In an effort to comply with the Court's most recent decision 
and the need for "expeditious treatment" in this case, the 
development in paragraphs 1-5 should be accomplished before a 
Travel Board hearing is scheduled to attempt to avoid the 
necessity of further development after such hearing:

	1. The appellant, via his attorney, 
should be asked to submit additional 
evidence to substantiate the 
appellant's claim, including, if 
appropriate, a completed NA Form 
13055, as well as statements from 
persons with whom he served and 
statements from family members.  The 
appellant should be informed that the 
failure to submit such evidence might 
adversely affect his claim.

2.  The RO should then attempt to 
secure the appellant's service medical 
and administrative records through the 
NPRC, the Naval Reserve unit, the 
Surgeon General's Office, and any 
other appropriate primary or secondary 
source, utilizing information received 
and already of record, to include that 
contained in the Notice of Separation 
from U.S. Naval Service report.  This 
development should be accomplished 
regardless of the appellant's 
response, and all efforts should be 
documented.  If any records are not 
available, all government sources 
contacted should be asked to so state.  
By written correspondence, the 
appellant, via his attorney, should be 
apprised of any outcome reached.

3.  The RO should offer to assist the 
appellant by requesting from him and 
his representative the names and 
addresses of all medical care 
providers who have treated the 
appellant for his schizophrenia since 
service.  If in order, after securing 
the necessary authorization for 
release of such documents, the RO 
should contact the identified 
providers and request a copy of all 
such treatment reports, not already of 
record.  All efforts made should be 
documented.

5.  If in order, the RO should 
thereafter accomplish any additional 
development deemed appropriate for 
reopened claims, e.g., schedule a VA 
examination and obtain a medical 
opinion.

6.  The RO should then schedule the 
appellant to appear at a Travel Board 
hearing at the earliest opportunity.  
The RO should enclose a copy of the 
notification letter in the claims 
file. 

Thereafter, in accordance with the usual procedures and if 
otherwise in order, the case should then be returned to the 
Board for further review.  In taking this action, the Board 
implies no conclusion as to the ultimate outcome warranted.  
No action is required of the appellant until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


